 

   

U.S. DISTRlCT COUFii - N.D. OF N.Y.

UNITEI) STATES DISTRICT Co "r run

THE NORTHERN DISTRICT oF N Yi[iizi€mg
0 445 Broadway; Albany, NY. 1220 A-T§Q_BCBLUCK

   
 
    

 

 

 

   

 

Unified United States Common Law Grand Jury;‘ Surettes of the Peacez
P.O. Box 59, Valhalla, NY 10595; Fax: (888) 891-8977;

 

Al....AK. A CA. . FL HLID.[LIN,LLK$.W.'MME,HD.N¢L'M:LMN,MS.HD,MINI,N'V,NIH,NJ.NM,N'Y,NQND.OE.U-K.DR.!LlLS-CSD,“TX.UT.W.YA.WA.WY.WLWY.

Ii\iFoRi\/IA'HON3

Filed under Case NO: 1;16-§§£-1329

TO: 116th United States Congress: Copies sent to Senate President Mike Pence and
President Pro Tempore Chucl< Grassley for distribution to all Senators for the
restoration of the Law and order.

The Purpose of this Information is to notify the United States Senate of their error
for correction concerning the three-fifths rule, a/k/a filibuster or the nuclear
option. This Information is directed to President Mike Pence & President Pro
Tempore Chuck Grassley for distribution to the other ninety-nine Senators.

Copied: President 'I`rump, Chief Justice Roberts and Acting Attomey General Matthew Whitaker

 

l The UUSCLGJ is comprised of fifty Grand Jurys each unified amongst the counties within their respective
States. All fifty States have unified nationally as an assembly of Thousands of Peopie in the name of We the
People to suppress, through our Courts of Justice, subverts both foreign and domestic acting under color of law
within our governmentsl States were unified by re-constituting all 3, 133 United States counties.

1 SURETIES OF THE PEACE: If anyone has been dispossessed without the legal judgment of his peers, from
his lands, castles, franchises, or from his right, we will immediately restore them to him; and if a dispute arise
over this, then let it be decided by the five and twenty jurors of whom mention is made below in the clause for
securing the peace. Moreover, t`or all those possessions, from which anyone has, without the lawful judgment of
his peers, been disseized or removed by our government we will immediately grant full justice therein. - Magna
Carta Paragraph 52.

3 lNFORMATION: An accusation exhibited against a person t`or some criminal offense, without an indictment

Page 1 of3

 

 

The United States Constitution Article l Section 3 states: “... each Senator shall have
one vote the Vice President of the United States shall be President of the Senate, but
shall have no voteJ unless they be equally divide ’; which confirms “majority rule” via
vote. The senate by rule cannot rewrite law, nor can the senate rest in the precedence of

corrupt republics before us.

These facts are clarified by Article V which states: “no state, without its consent, shall
be deprived of its M in the Senate”. The definition of equal suffrage stands
as follows: “each voter is equal in its influence upon result to vote of every other
elector”.4 Therefore to hold a minority’s votes as having more influence than the
majority would deprive the majority their equal suffrage and lawful rule thereby being

undemocratic and makes every issue political

Via Article I Section 5 clause 2 We the People gave authority to each house to
determine the rules of its proceedings The purpose of a rule5 is to establish uniform
procedures in order to maintain order, rules are not law! Congress’ cannot change laws
via rules, consequently “all rules and practices which are repugnant to the Constitution
are null and void".6 Thus the Senate’s three fifths rule a/k/a filibuster is a nullity

because it seeks to change the law of majority rule and “equal sujji‘age” that We the

People ordained and established

By our.prerogative and.to prevent congressional abuse by a majority We the Pe'ople via
Article V require mo thirds of both houses in order to propose amendments to this
Constitution and three fourths to ratify. Via Article I Section 5 clause 2 we required the

concurrence of two thirds to expel a member for bad behavior. Via Article I Section 7

 

4 EQUAL ELE,CTION: Blacks 4‘“, “elections are ‘equal’, when the vote of each voter is equal in its influence upon result to
vote of every other elector.“ Blue v. State ex rel. Brown, 206 lnd. 98, 188 N.E. 583, 589, 91 A.L.R. 334.

5 RULE: (Blacks 4“`) An established standard, guide, or regulation; a principle or regulation set up by authority, prescribing
or directing action or forbearance; as, the rules of a legislative body.

6 "All laws, rules and practices which are repugnant to the Constitution are null and void" [Marbury v. Madison, Sth US (2

Cranch) 13?, 180]
Page 2 of 3

 

we required two thirds of both Houses to defeat a president’s rejection of a bill. And
finally via Article ll Section 2 clause 2: “the President with the advice and consent of
two thirds of the Senate has the power to make treaties,” everything else is majority

rule.

In conclusion if We the People wanted to give the minority the destructive three fifths
rule a/k/a filibuster or the nuclear option we would have ordained and established it and
since we didn’t there can be no rulemaking to change a rule of law. Such actions are an
obstruction of justice because it disregards the will of We the People. Therefore the
Senate is to cease from exercising power that We the People did riot give them. Obey

the Law!

SEAL

DATED: January 24, 2019

 

Page 3 of 3

 

FILE ON DEMAND UNDER PENALTY OF LAW

TO: Court Clerk;

RE: A true entry in the public records

18 USC §1512 (b) Whoever [Judges] knowingly uses intimidation, threatens, or corruptly persuades
another person, or attempts to do so, or engages in misleading conduct toward another person, with
intent to - (l) influence, delay, or prevent the testimony of` any person in an official proceeding; (2)
cause or induce any person to -- (A) withhold testimony, or withhold a record, document, or other
object, from an official proceeding; (B) alter, destroy, mutilate, or conceal an object with intent to
impair the object’s integrity or availability for use in an official proceeding; shall be fined under
this title or imprisoned not more than 20 years, or both. (3) (c) Whoever corruptly-(l) alters,
destroys, mutilates, or conceals a record, document, or other object, or attempts to do so, with the
intent to impair the object’s integrity or availability for use in an official proceeding; or (2) otherwise
obstructs, influences, or impedes any official proceeding, or attempts to do so, shall be fined under this
title or imprisoned not more than 20 years, or both.

18 USC § 2071 Concealment, removal, or mutilation generally (a) Whoever willfully and unlawfully
conceals, removes, mutilates, obliterates, or destroys, or attempts to do so, or, with intent to do so takes
and carries away any record proceeding, map, book, paper, document, or other thing, filed or
deposited with any` clerk or officer of any court of the United States, or in any public office, or with
any judicial or public officer of the United States, shall be fined under this title or imprisoned not more
than three years, or both. (b)_ Whoev`er, having the custody of any such record, proceeding, map, book
document, paper, or other thing, willfully and unlawfully conceals, removes, mutilates, obliterates,
falsifies, or destroys the same, shall be fined under this title or imprisoned not more than three years, or
both; and shall forfeit his office and be disqualified from holding any office under the United States. ..

§175.25 A person is guilty of tampering with public records in the first degree when, knowing that
(s)he does not have the authority of anyone entitled to grant it, and with intent to defraud, (s)he
knowingly removes, mutilates, destroys, conceals, makes a false entry in or falsely alters any record or
other written instrument filed with, deposited in, or otherwise constituting a record of a public office or
public servant Tampering with public records in the first degree is a class D felony.

§1'75.05 Falsifying public records in the second degree is a class A misdemeanor. A person is guilty of
falsifying public records in the second degree when, with intent to defraud, he: Makes or causes a false
entry in the public records; or alters, erases, obliterates, deletes, removes or destroys a true entry in the
public records; or Omits to make a true entry in the public records in violation of` a duty to do so which
he knows to be imposed upon him by law or by the nature of his position; or Prevents the making of a
true entry or causes the omission thereof in the public records.

§175 2 Tampering with public records in the second degree. A person is guilty of tampering with
public records in the second degree when, knowing that he does not have the authority of anyone
entitled to grant it, he knowingly removes, mutilates destroys, conceals, makes a false entry in or
falsely alters any record or other written instrument filed with, deposited 1n, or otherwise constituting a
record of a public office or public servant Tampering with public records in the second degree is a
Class A misdemeanor.

 

-_ i _ _.h.mm_:m~wq.§r=.. _

  

C:E@@ C:w@m wang
Oon§o= §§ ®BE_ .~E.%
m.O. won mo

<m=~m=? 72 253

deed were egan ashe here

CE..BQ m§em UWHB,. 095 wood nn
ZQEH@E guided ow 202 dear
haw w~oma§.m%

>:omb% Z<. Smou-w@wm

_ amendmenme annum _________________==___.:.=_E.___€______~_:=:_:=E_~___

